Citation Nr: 1733214	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO. 07-38 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).

4. Entitlement to an initial rating for PTSD in excess of 70 percent.

5. Entitlement to an initial rating for coronary artery disease (CAD), in excess of 30
percent prior to July 8, 2006; 30 percent from November 1, 2006 to May 7, 2007; 60 percent from May 8, 2007 to April 14, 2011; 30 percent from April 15, 2011 to
January 2, 2012; and 60 percent from January 3, 2012.

6. Entitlement to an initial compensable rating for coronary artery bypass graft
(CABG) scars prior to November 2, 2015, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Effective October 2000, a total disability evaluation based on individual unemployability (TDIU) is in effect. The Veteran is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114 (West 2014) and 38 C.F.R. 
§ 3.350(i) (2016), effective August 2004.

The Board remanded this appeal in August 2015. The Veteran was provided with all required information and assistance in the development of his claims and the matter is ready for appellate review.


FINDINGS OF FACT

1. The Veteran has current diagnoses for cervical spinal stenosis and lumbar spinal stenosis.
 
2. The Veteran did not experience a neck or low back injury while in service. 
 
3. Symptoms of the current neck and low back disabilities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
4. The current neck and low back disabilities are not related to service.

5. Hypertension did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise shown to be related to service.

6. Throughout the period on appeal, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in judgment, thinking, family relations, work, and mood due to such symptoms as anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, depressed mood.

7. Prior to July 8, 2006, and then from November 1, 2006, to May 7, 2007, the Veteran's coronary artery disease approximated symptoms of a workload greater than 5 METs (metabolic equivalents) but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray.

8. For the period from May 8, 2007 to April 14, 2011, the Veteran's coronary artery disease approximated symptoms of a workload of greater than 3 METs, but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

9. For the period from April 15, 2011 to January 2, 2012, the Veteran's coronary artery disease approximated symptoms of a workload greater than 5 METs (metabolic equivalents) but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray.

10. For the period from January 3, 2012, the Veteran's coronary artery disease approximated symptoms of a workload of greater than 3 METs, but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

11. Prior to November 2, 2015, the Veteran's scars were not painful or unstable.

12. Since November 2, 2015, two scars were painful.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria to establish service connection for a neck disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria to establish service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4. The criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

5. The criteria for staged heart disability ratings in excess of 30 percent prior to July 8, 2006; in excess of 30 percent from November 1, 2006 to May 7, 2007; in excess of 60 percent from May 8, 2007 to April 14, 2011; in excess of 30 percent from April 15, 2011 to January 2, 2012; and in excess of 60 percent from January 3, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

6. The criteria for a staged initial compensable rating for coronary artery bypass graft (CABG) scars prior to November 2, 2015, and in excess of 10 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7804-05 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. See Gilbert, 1 Vet. App. at 53. 





Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for degenerative joint disease of the cervical and lumbar spine. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability. See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998). Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Service Connection for Low Back and Neck Disabilities

The Veteran has current diagnoses for cervical spinal stenosis and lumbar spinal stenosis. The Veteran has made no specific allegation or stated a theory of entitlement as to a connection between these disorders and service. The Veteran's service treatment records show that the Veteran did not have any spine abnormalities and he did not endorse any recurrent low back or neck pain on entrance or separation examination. The Veteran also denied any low back or neck pain during these examinations.

Although the Veteran seeks service connection for these disorders, there is no evidence in support of the claims. 

There are no clinical findings of a low back or neck disability until at least three decades after the Veteran separated from service. Additionally, the record does not indicate that the Veteran received treatment for arthritis of the low back or neck during service or that he actually received treatment for any low back or neck disability within the first year following service separation. 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). Given the lack of assertion as to service connection for these disorders and no other evidence gleaned by the Board, the appeal will be denied. 
 
Service Connection for Hypertension

The Veteran contends that his hypertension is either secondary to his service-connected PTSD or diabetes mellitus.

Service treatment records do not contain any evidence of a diagnosis for hypertension during service. Post-service treatment records also show that the Veteran was not diagnosed with hypertension until 1998. Accordingly, direct and presumptive service connection is not warranted as there was no diagnosis for hypertension during service or within one year of separation from service. 

As to secondary service connection, on VA examination in December 2007, the examiner noted that the Veteran was diagnosed with hypertension in 1998 with no specific symptoms. The VA examiner opined that the Veteran's hypertension is not likely related to diabetes mellitus. The examiner reasoned that the Veteran's hypertension was diagnosed and treated several years before his diabetes was diagnosed. The examiner also noted that service records were negative for a diagnosis of hypertension during service time.

VA treatment records throughout the period on appeal note the Veteran's diagnosis for hypertension, but do not contain any statements regarding etiology. 

Another VA examination was obtained in November 2015 in order to ascertain the whether the Veteran's hypertension was caused or permanently aggravated by his PTSD or diabetes. The examiner opined that the Veteran's hypertension is less likely than not caused or aggravated by his service-connected PTSD and diabetes mellitus. The examiner again noted that the Veteran's hypertension preceded the diagnosis for diabetes and there is no medical evidence that diabetes contributes to hypertension. The examiner also reported that the Veteran's blood pressure readings were essentially the same prior to the diagnosis of diabetes, which refutes the Veteran's claim of aggravation. The examiner concluded that the Veteran's hypertension was not permanently aggravated by his diabetes. 

Based on a review of the record, including medical articles previously submitted by the Veteran, and comparing that information with a medical treatise discussing an overview of hypertension in adults, the examiner stated, "[n]umerous risk factors for developing hypertension have been identified, including age, black race, a history of hypertension in one or both parents, a high sodium intake, excess alcohol intake, excess weight, and physical inactivity." She opined, "[w]hile transient elevations in blood pressures may result from stress/anxiety as reported by the Veteran, removal of the source of stress results in a return to normal blood pressures. PTSD as a cause of or permanently aggravating factor for hypertension, therefore, is not supported by medical literature or clinical data." The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

While the Board has considered the articles submitted by the Veteran, they are of limited probative value as the articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case nor is there a medical opinion of record discussing the articles in the context of the Veteran's individual situation. See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).

After a full review of the record, the weight of the evidence demonstrates that hypertension did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service, to include alleged causation or permanent aggravation by service-connected PTSD or diabetes, for the reasons discussed above. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating for PTSD

The Veteran seeks a higher initial disability rating for his service-connected posttraumatic stress disorder (PTSD), which is rated 70 percent, effective August 6, 2004. See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016). 

PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411. Under this General Rating Formula, a 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is based on evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms." The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. See also Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").
  
In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. Although not dispositive, GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships. Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers. Id. GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.

VA treatment notes include those from a March 2007 session, when the Veteran reported some improvement in moderate depressive and PTSD symptoms. He reported that he continued to have anxiety and an irritable mood, but denied suicidal or homicidal ideation. He was alert and oriented in all three spheres, well groomed and well dressed with good hygiene. His speech was normal in tone, volume and rate. His mood was described as "irritable," and his affect was restricted. However, he was logical and goal-oriented, and had no paranoid or bizarre delusions. 

On VA examination in May 2007, the Veteran reported that he had been married for 38 years and had seven children, six of whom were adopted. He admitted to a history of domestic violence. However, he stated that his relationship with his wife was supportive, but strained by his mental health symptoms. He attends church weekly, and reported that most of his socialization occurred there where he had a supportive church network. He reported that he had recently been fishing with friends. He reported he also cared for some livestock on his land. 

The Veteran reported that he stopped drinking alcoholic beverages 30 years previously. He reported that he was unemployed, and that he had been fired from his job because of a "heart attack." 

The examiner described the Veteran as overweight, disheveled, and of poor hygiene. The Veteran presented with a very bitter and depressed mood. The Veteran was "generally cooperative" with the examiner, but he had very poor social skills. The Veteran thought process was logical, coherent and relevant with no overt signs of a thought disorder, although the examiner observed that the Veteran may have had recent hallucinatory experiences before a recent hospitalization. 

The examiner noted that the Veteran was frequently tearful and that he had poor eye contact. The Veteran's fund of general information was poor to fair but he had fair reasoning ability. The Veteran expressed a great deal of self-doubt and his concentration was noted to be very poor. He reported significant anxiety in general. He also endorsed panic attacks when around crowds of people and described symptoms of agoraphobia. The Veteran complained of significant headaches and stomachaches. 

The Veteran denied any psychotic symptoms during the interview but the examiner observed that hallucinations were noted in his mental health history. He denied any recent suicidality, but he did have a history of homicidal ideations. The examiner noted that the Veteran's PTSD symptoms had steadily increased and at this point, they would interfere with his occupational functioning to a severe degree. The Veteran's social life was moderately impacted by his PTSD and depressive symptoms. The examiner noted that the Veteran persistently re-experienced his Vietnam experiences through intrusive thoughts, weekly nightmares, and occasional flashback experiences. He described some avoidant symptoms, including diminished interest, interpersonal detachment and limited affect. He experienced persistent arousal through sleep disturbance, anger, hypervigilance and exaggerated startle response. Overall, the examiner indicated that the Veteran appeared to have moderate to severe PTSD that has been exacerbated by his major depression. The examiner continued the diagnosis for PTSD and assigned a GAF score of 50. 

In a July 2007 addendum, the VA examiner opined that "much of the Veteran's occupational impairment relates to his service connected and non-service connected physical conditions." The examiner continued, "[i]t should be noted that during my previous interview with the Veteran he said that he was fired when his last employer found out that he had heart problems, but in recent medical appointments he attributes this to PTSD." The examiner stated, "[w]hile his depressed mood, irritability, and reported flashbacks would have a significant impact on his ability to work as a janitor, he is not unemployable solely due to his mental illness in this examiner's opinion." The examiner concluded, "His condition had become more acute and worsened around the time of his last hospitalization (and his previous exam), but has been more stable over the past two months."

The Veteran received another VA examination in March 2011. He endorsed a recent increase in mental health symptoms, to include outbursts of anger and irritability. The examiner found the Veteran to be "somewhat tangential and perseverative... [and] an unreliable historian." The Veteran reported flashbacks, and rarely made eye contact during the examination, but was otherwise cooperative and pleasant. He denied any suicidal or homicidal thoughts, ideation, plans or intent. As for his ability to maintain minimal personal hygiene/other basic activities of daily living, the examiner noted that the Veteran relied heavily on his wife to prepare his medications, meals, and do most of the household chores. He was  oriented to person, place, and time. His memory was poor with poor concentration. He did not have any obsessive or ritualistic behaviors that interfered with routine activities. His rate and flow of speech were within normal limits. The Veteran reported panic attacks with an unpredictable frequency in response to PTSD triggers. He described symptoms of severe depression and impaired impulse controls. He also endorsed sleep impairments and fatigue. 

The examiner continued the diagnosis for PTSD and found the symptoms to range from moderate to severe. He was assigned a GAF score of 50 due to serious symptoms of impairment in social, occupational, or school functioning. The examiner found the Veteran was unable to work "in part because of his physical symptoms, but also because of his PTSD and associated depression." The Veteran was noted to have "amotivational syndrome." The examiner observed that the Veteran "isolates," experiences severe cognitive deficits and has unpredictable reactions to triggers that impair his ability to hold a job. The Veteran was also found to "regularly strain family relationships" with explosive, aggressive verbal abuse. 

The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

On VA examination in November 2015, the examiner noted that the Veteran had diagnoses for PTSD and major depression. The examiner found that it was possible to differentiate the symptoms attributable to each diagnosis. For PTSD, the symptoms included anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control. For depression, symptoms included depressed mood, chronic sleep impairment, mild memory loss, and difficulty in adapting to stressful circumstances. The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

The examiner stated that the Veteran's depression was secondary to the development of his PTSD and that it is common for individuals with PTSD to develop an associated depressive disorder, due to the experiential avoidance, relationship difficulties, and lifestyle limitations that PTSD imposes. In addition, the examiner reported that each disorder fosters and intensifies the expression of the other. For these reasons, the examiner found that delineation of the relative contribution of each disorder would constitute a matter of pure speculation. 

The November 2015 VA examiner commented on updated VA treatment records that showed the Veteran used Xanax when in public to keep from having a panic attack; and that he continues to have anger outbursts at home and occasionally in public. The Veteran was appropriately dressed and groomed during the examination. Psychomotor behavior was hyperactive and anxious. Mood and affect were sad, anxious, and irritable. Speech was normal in rate, tone, and volume. Cognition was slightly distractible, occasionally answering a question as if still thinking about the last subject discussed with the examiner, or about an issue not being queried. Thought patterns were noted to be cloudy and confused. There were no delusions, hallucinations, or obsessions reported. The examiner reported that the Veteran's angry and impulsive behaviors lead to legal ramifications and negative life consequences. The examiner found that the Veteran's confused and distractible thought processes meant his wife has to handle such matters as re-ordering his medication, and making sure he takes it as prescribed. Panic attacks were noted to occur more than once per week and were without a specific trigger. The examiner found that all of these symptoms of PTSD with panic attacks and major depression severely impair social functioning, and would make working in any environment extremely difficult were he seeking employment. 

A 100 percent rating for PTSD will be denied. The evidence throughout this period does not demonstrate that the severity of the Veteran's PTSD with depression was manifested by total occupational and social impairment. The examiners did not find the Veteran's symptoms to interfere with his routine activities. While clearly strained, the Veteran maintains a family relationship, and spends time with friends and fellow church-goers. He did not have suicidal or homicidal ideation. His speech was not intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with the examiners in a clear, coherent manner. He did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as the examiners found him able to maintain his personal hygiene, finances, and household with moderate assistance. Throughout the period on appeal, the evidence of record more closely approximates the criteria used to warrant a 70 percent rating.

Furthermore, the Veteran's symptoms (e.g. anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, depressed mood) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment. However, the Board notes that the Veteran was already awarded a total disability rating based on individual unemployability due to the severity of his PTSD symptoms.

The Veteran's PTSD has been no more than 70 percent disabling for the period on appeal. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Staged Ratings for Coronary Artery Disease

The Veteran contends that higher initial ratings are warranted for coronary artery disease (CAD). The ratings are staged accordingly: 30 percent prior to July 8, 2006; 30 percent from November 1, 2006 to May 7, 2007; 60 percent from May 8, 2007 to April 14, 2011; 30 percent from April 15, 2011 to January 2, 2012; and 60 percent from January 3, 2012. See 38 C.F.R. § 4.104, DC 7005 (2016).

Under DC 7005, a 30 percent rating is assigned for a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray. A 60 percent rating is assigned for myocardial infarction with more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A maximum 100 percent rating is assigned for chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent. See 38 C.F.R. § 4.104, DC 7005 (2016).

Staged ratings in excess of 30 percent prior to July 8, 2006; in excess of 30 percent from November 1, 2006 to May 7, 2007; in excess of 60 percent from May 8, 2007 to April 14, 2011; in excess of 30 percent from April 15, 2011 to January 2, 2012; and in excess of 60 percent from January 3, 2012, are not warranted. 

Prior to July 8, 2006, and then from November 1, 2006, to May 7, 2007, the evidence of record does not warrant a rating in excess of 30 percent; excluding the 100 percent rating assigned from July 9, 2006, to October 31, 2007. 

Private treatment records indicate the Veteran had a follow-up in July 1999 due to angioplasty and stent placement due to CAD. Additional private treatment records show treatment for chest pain due to a myocardial infarction (MI) in July 1999 and again in September 1999. Angioplasty was performed on both occasions and left ventricular hypertrophy was found on testing; the ejection fraction (EF) was at least 50 percent.

VA treatment records during this period show a history and physical note in March 2000 citing the Veteran's history of CAD, status post angioplasty and stenting done in July 1999 and November 1999; and a myocardial infarction was ruled in with testing. A myocardial infarction was ruled in by testing in September 1999 and the Veteran underwent additional angioplasty and stenting. A history and physical in March 2005 shows the Veteran requested a cardiology consult due to right sided chest pain that required increased nitroglycerin over normal baseline consumption; METs were 7 on testing. On July 8, 2006, the Veteran was admitted for elective CABG. A history and physical note in July 2008 indicates atypical chest pain secondary to anxiety. 

A rating in excess of 30 percent rating is not warranted because, at most, the evidence more nearly approximates a workload greater than 5 METs (metabolic equivalents) but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray. The next higher rating of 60 percent rating is not warranted because the evidence does not more nearly approximate more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

For the period from May 8, 2007 to April 14, 2011, the evidence does not warrant a rating in excess of 60 percent. On VA examination in May 2007, the Veteran's METs were estimated to be 4.3. During the VA examination in July 2007, the Veteran's METs were estimated to be between 5 and 6. On VA examination in December 2007, the Veteran was noted to have undergone coronary artery bypass surgery in July 2006. The Veteran  exhibited symptoms of angina on exertion and using nitroglycerin two to three times per week with relief. He had shortness of breath if he walked more than one block, but denied paroxysmal nocturnal dyspnea, palpitation, syncopal feelings, claudication or significant edema. His METS level was estimated at 4.3.

A rating in excess of 60 percent rating is not warranted for this period because, at most, the evidence more nearly approximates symptoms of a workload of greater than 3 METs, but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A maximum 100 percent rating is not warranted during this period because the evidence does not show chronic congestive heart failure or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent. See 38 C.F.R. § 4.104, DC 7005.

For the period from April 15, 2011 to January 2, 2012, the evidence does not warrant a rating in excess of 30 percent. On VA examination in April 2011, the Veteran endorsed symptoms of angina on exertion and use of nitroglycerin at least two to three times per week. He said that chest pains were associated with shortness of breath and usually triggered on exercise but occasionally at rest. He denied any orthopnea, paroxysmal nocturnal dyspnea, palpation or syncopal episodes or any peripheral edema. The Veteran's estimated METs were between 5 and 6.

VA treatment records from August 2011 indicate treatment for mild chest pain and dyspnea on exertion. Physical examination revealed regular rate and rhythm for S1 and S2 without murmurs or gallops.

A rating in excess of 30 percent rating is not warranted for this period because, at most, the evidence more nearly approximates a workload greater than 5 METs (metabolic equivalents) but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray. The next higher rating of 60 percent rating is not warranted because the evidence does not more nearly approximate more than one episode of acute congestive heart failure in the past year or workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

For the period from January 3, 2012, the evidence does not warrant a rating in excess of 60 percent. A VA treatment record from January 2012 contains the results from a nuclear cardiac stress test, which included a left ventricular ejection fraction of 45 percent. A treadmill test from August 2012 also revealed a METs of 4.3.

On VA examination in April 2016, the examiner noted that the Veteran had not experienced any congestive heart failure in the past year. The Veteran was noted to have a mitral valve condition, specifically trace mitral regurgitation on echocardiogram and was only a valve problem. Chest x-rays were normal. EKG revealed mild ST/T wave changes/flattening. Echocardiogram revealed LVEF of 50 percent with mild hypokinesis. The Veteran did not undergo an exercise stress test because his left ventricular ejection fraction was 50 percent or less. The interview-based METs test was between 1 and 3, with reported symptoms of dyspnea, fatigue, angina, and dizziness. However, the examiner noted that the Veteran's symptoms were not solely due to his cardiac condition and found that the Veteran's estimated METs due the cardiac condition are between 3 and 5.

A rating in excess of 60 percent rating is not warranted for this period because, at most, the evidence more nearly approximates symptoms of a workload of greater than 3 METs, but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A maximum 100 percent rating is not warranted during this period because the evidence does not show chronic congestive heart failure or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent. See 38 C.F.R. § 4.104, DC 7005.

Throughout each staged rating period, the Board has considered the Veteran's statements that higher disability ratings are warranted for his heart disability. The Veteran is competent to report most symptomatology relating to his heart disability to the extent that it requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470. However, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the examiners' findings. Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations. The medical findings (as provided in the examination reports) directly address the clinical evaluation criteria used to evaluate this disability. Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his heart disability. 

Staged heart disability ratings in excess of 30 percent prior to July 8, 2006; in excess of 30 percent from November 1, 2006 to May 7, 2007; in excess of 60 percent from May 8, 2007 to April 14, 2011; in excess of 30 percent from April 15, 2011 to January 2, 2012; and in excess of 60 percent from January 3, 2012, are not warranted. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Staged Ratings for Scars

The Veteran contends that higher initial ratings are warranted for coronary artery bypass graft (CABG) scars. The Veteran's scars were rated as noncompensable under DC 7805 prior to November 2, 2015, and at 10 percent thereafter under DC 7804.

The RO granted service connection for CABG scars in an October 2011 rating decision. The RO explained that the Veteran's CABG residual scars are a known residual of CABG surgery, which took place on July 12, 2006.

During the pendency of the appeal, DCs 7800-7805 were amended, effective October 23, 2008. However, the amended regulations are only applicable to claims received on or after October 23, 2008, (the current claim was treated by the RO as received in July 2006 due to a special review of the Veteran's claims file as mandated by federal court order in Nehmer v. Dept. of Veterans Affairs), or where a claimant requests readjudication under the new criteria (which the Veteran did not). In any event, the relevant amended regulations are not substantially different from the prior versions. 

The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805. DC 7800 pertains to scars of the head, face, or neck and is, therefore not for application in this claim.

Pursuant to DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating. Note (1) indicates that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801. 

DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating. Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802. 

DC 7804 pertains to unstable or painful scars. One or two scars that are unstable or painful are rated at 10 percent disabling. Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 7804. 

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

Prior to October 23, 2008, the rating criteria for scars indicated that a noncompensable evaluation should be assigned when there is a scar that is superficial and not painful; or, a superficial scar that is stable; or, a scar that is not deep; or, a scar that does not cause limited motion. A higher evaluation of 10 percent is not warranted unless there is evidence of a superficial scar that is painful on examination; or, a superficial scar that is unstable; or, a superficial scar or scars in an area or areas of 144 square inches (929 sq. cm.) or greater; or, a scar this is deep or causes limited motion in an area or areas exceeding 6 square inches (39 sq. cm.). Note: A superficial scar is one not associated with underlying soft tissue damage. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A deep scar is one associated with underlying soft tissue damage. 

After October 23, 2008, the rating criteria for scars indicated that a noncompensable evaluation should be assigned when there are one or more scars that are not painful or unstable; or, a superficial and nonlinear scar that is not covering an area or areas greater than 144 square inches (929 sq. cm.); or, a scar that is deep and nonlinear but not covering an area or areas of at least 6 square inches (39 sq. cm.). A higher evaluation of 10 percent is not warranted unless there are one or two scars that are painful or unstable; or, a superficial and nonlinear scar that covers an area or areas greater than 144 square inches (929 sq. cm.); or, a scar that is deep and nonlinear that covers an area or areas of at least 6 square inches (39 sq. cm.). Note: A superficial scar is one not associated with underlying soft tissue damage. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. A deep scar is one associated with underlying soft tissue damage.

The preponderance of the evidence is against the claim for a compensable rating for his scars prior to November 2, 2015, under 38 C.F.R. § 4.118, DC 7805, as will be discussed.

The Veteran underwent CABG surgery in July 2006. The greater saphenous vein was harvested from the right lower extremity. A zero percent rating was assigned from July 12, 2006, due to superficial and nontender scar residuals from CABG surgery on that date.

On VA examination in April 2011, the chest examination showed a 5.5 inch well healed scar on the anterior chest wall that was superficial and nontender. The Veteran also denied any trouble from the harvest scar site.

Prior to November 2, 2015, the Veteran's scars were consistently described as superficial and nontender. A higher or separate rating is not warranted because evidence of record indicates that prior to November 2, 2015, the Veteran's service-connected scar disability was primarily manifested by nontender and superficial scars. There is no medical or lay evidence of other scar symptoms that would not result in the pyramiding of other scar-related Diagnostic Codes. Accordingly, a noncompensable rating is warranted for this period because the requirements for a compensable evaluation were not met. 38 C.F.R. § 4.31. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The preponderance of the evidence is also against the Veteran's claim for a rating in excess of 10 percent for his CABG scars since November 2, 2015, under 38 C.F.R. § 4.118, DC 7804, as will be discussed.

The Veteran received another scar examination in November 2015. There were two painful scars reported on the trunk or extremities. The symptoms were reported to include tenderness and soreness to the chest and leg scars. None of the scars were unstable. Additionally, none of the scars were found to be both painful and unstable. The Veteran denied any instability of the scars, but stated that the two scars are painful. The examiner reported that current history and examination revealed mild tenderness and discomfort to both scars without any significant impairment in range of motion or function to the chest wall or right leg resulting from the previous surgery. There was no functional impairment or restriction in ordinary activities indicated for, or a result of, the scars.

At the April 2016 VA examination, the examiner reported that the Veteran had a right leg scar that measured 40 cm by 0.3 cm, a sternum scar that was 23 cm x 0.5 cm and 1.5 x 2 cm linear scars on the upper abdomen (all from bypass surgery). 

Throughout each staged rating period, the Board has considered the Veteran's statements of record that higher disability ratings are warranted for his scar disability. The Veteran is competent to report most symptomatology relating to his scar disability to the extent that it requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470. However, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the examiners' findings. Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations. The medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability. Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his scar disability. 

The Board has also considered whether higher or separate Diagnostic Codes are applicable. Since November 2, 2015, the evidence shows only two painful scars, which warrants a 10 percent rating under DC 7804. There is no medical or lay evidence of other scar symptoms that would not result in the pyramiding of other scar-related Diagnostic Codes. A higher evaluation of 20 percent is not warranted unless there are three or four painful or unstable scars; or one or two painful or unstable scars with at least one scar being both painful and unstable. 

A painful scar rating in excess of 10 percent since November 2, 2015, is not warranted. All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

      (CONTINUED ON NEXT PAGE)











ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.

Service connection for hypertension is denied.

A rating in excess of 70 percent for PTSD is denied.

Staged ratings in excess of 30 percent prior to July 8, 2006; in excess of 30 percent from November 1, 2006 to May 7, 2007; in excess of 60 percent from May 8, 2007 to April 14, 2011; in excess of 30 percent from April 15, 2011 to January 2, 2012; and in excess of 60 percent from January 3, 2012, are denied.

Staged ratings for CABG scars in excess of zero percent prior to November 2, 2015, and in excess of 10 percent thereafter are denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


